UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-1895


SONYA D. PETTAWAY,

                 Plaintiff - Appellant,

            v.

DEPARTMENT OF EDUCATION,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:13-cv-00241-HEH)


Submitted:    December 22, 2015               Decided:     January 5, 2016


Before MOTZ and      THACKER,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sonya D.     Pettaway, Appellant Pro Se.   Robert P. McIntosh,
Assistant     United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sonya      D.   Pettaway   seeks   to   appeal   the   district      court’s

order denying her motion to dismiss, which the district court

construed as a Fed. R. Civ. P. 60(b) motion.                   We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      When the United States or a federal officer or agency is a

party, the notice of appeal must be filed no more than 60 days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

January 30, 2015.          Pettaway filed a motion for an extension of

time to file an appeal and a notice of appeal 189 days later on

August 7, 2015.

      Although the district court granted Pettaway an extension

of   time   to    note    an   appeal,   we   find   that    the   court   lacked

authority to do so; nor was it authorized to reopen the appeal

period.       The plain language of Rule 4(a)(5) requires that a

motion for an extension of time be filed, at the latest, 30 days

after the expiration of the 60-day appeal period.                   Fed. R. App.

                                         2
P. 4(a)(5)(C) (“No extension under this Rule 4(a)(5) may exceed

30 days after the prescribed time or 14 days after the date when

the order granting the motion is entered, whichever is later.”).

Additionally, Rule 4(a)(6) requires that a motion to reopen the

appeal period be filed “within 180 days after the judgment or

order   is   entered   or   within     14   days   after       the   moving   party

receives notice of the entry, whichever is earlier.”                       Fed. R.

App. P. 4(a)(6)(B) (emphasis added).               As mentioned, Pettaway’s

motion for an extension of time to appeal was filed 189 days

after the entry of the district court’s order; accordingly, the

district court lacked authority to reopen the appeal period.

See Hensley v. Chesapeake & Ohio Ry., 651 F.2d 226, 228 (4th

Cir. 1981) (noting expiration of time limits in Rule 4 deprives

the court of jurisdiction).

     For the reason stated above, we deny leave to proceed in

forma pauperis and dismiss the appeal as untimely filed.                         We

dispense     with    oral   argument     because        the    facts   and    legal

contentions    are   adequately   presented        in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        3